DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.

Claims 1-4, 7-9 and 13 are pending in this application and were examined on their merits.

The rejection of Claim 1 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 05/25/2021.
et al. (2014), cited in the IDS, has been withdrawn due to the Applicant’s amendments to the claims filed 05/25/2021.

The rejection of Claims 1-4, 7-9 and 13 under 35 U.S.C. § 103 as being
unpatentable over Zhong et al. (2014), cited in the IDS, as applied to Claims 1, 2, 3, 7, 9
and 13, and further in view of Meyer et al. (2011) and Holekamp et al. (2008), has been withdrawn due to the Applicant’s amendments to the claims filed 05/25/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 05/25/2021, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Claim Interpretation

With regard to Claim 1, the claim element “means” is modified by the functional
language “configured to”, with regard to Claim 8, the claim element “unit” is a generic
placeholder for “means” and is modified by the functional language “configured to”, with
regard to Claims 1 and 4, the claim element “device” is used as a generic placeholder
for “means” and is modified by the functional language “configured to”.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 


This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35
U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder
that is coupled with functional language without reciting sufficient structure to perform
the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “device” in Claims 1 and 4 and “unit” in Claim 8.

Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f)
or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the
corresponding structure described in the specification as performing the claimed
function, and equivalents thereof.  With regard to Claims 1 and 4, the “readout device” is
being interpreted consistent with the Specification at Pg. 7, Paragraph [0088] of the
published application, “To this end, the read-out device comprises the light receiver.
The light receiver is arranged such that its detection direction is perpendicular to the
plane formed by the intersection between the retinal tissue and the light, in order to
assure that the light receiver is configured to observe this plane.




With regard to Claim 1, the “influencing means” is being interpreted consistent with the Specification at Pg. 9, Paragraph [0103] of the published application; “As illustrated schematically in FIG. 4 retinal tissue 410 may be embedded in influencing means 440 that constitute an environment, such as a solid body, a liquid, a matrix or a phase change material, whose mechanical properties, such as elastic modulus and/or viscosity and/or stress relaxation constants, are controllable.”  With regard to Claim 8, the “control unit” is being interpreted consistent with the Specification at Pg. 9, Paragraph [0109] of the published application; “The control unit may be implemented by a computer or server or any other processor suitable to carry out the below functions’.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 7, 9 and 13 are rejected under 35 U.S.C. § 103 as being
unpatentable over Zhong et al. (2014), cited in the IDS, and Von Recum et al. (1998).

Zhong et al. teaches a measurement device (recording chamber) comprising retinal tissue grown from human induced pluripotent stem cells (CB-iPSC6.2 derived RC), having a predetermined initial mixture of different cell types (ganglion, photoreceptors, amacrine and horizontal (Pg. 5, Fig. 3) and having a three-dimensional shape (tissue slice embedded in low-melting point agarose gel [influencing means having a known, controllable form and exerting a physical external influence of determining the shape of the slice] having length/width/depth);
and photoreceptors that change electric potential in response to light stimulus incident on the photoreceptors and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential (Pg. 10, Fig. 8 and Pg. 12, Column 2, Lines 24-44), and reading on Claims 1 in part, 2, 3, 7 and 9.

et al. would be considered to be:
configured to measure as neuronal responses of the retinal tissue via changes in the electric potential generated by the retinal cells in response to a change in additional external influences exerted by the influencing means, and,
considered to be: configured to measure as neuronal responses of the retinal tissue image formation capabilities of the retinal tissue, in response to the additional influences exerted by the influencing means, as required by Claim 1;
the influencing means of Zhong et al. would be considered to:  exert additional external influences such as physical, in particular mechanical and/or optical, and/or chemical influences to the neuronal tissue, as required by Claim 1;
and be considered to be:  configured to determine a shape of the neuronal tissue, as required by Claim 1.

Zhong et al. does not teach a measurement device wherein the influencing means has a controllable form that can be changed after interaction with the retinal tissue, as required by Claim 1.

Von Recum et al. teaches retinal tissue (RPE cells) which have a three-dimensional shape (sheet) wherein the cells are cultured on an influencing means which has a controllable form that can be changed after interaction with the retinal tissue (temperature responsive polymer) (Pg. 636, Fig. 4 and Pg. 637, Fig. 4).

et al. comprising agarose embedded retinal tissue with the use of a temperature responsive polymer substrate as the embedding material as taught by Von Recum et al. because this is no more than the use/substitution of a known technique/material (culture of retinal tissue/cells on a thermoresponsive polymer substrate) to improve a similar device/method (agarose embedded retinal tissue) in the same, predictable way (cells are recoverable/released in response to temperature change.  The MPEP at 2141 C. III. states:  
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because this would allow the practitioner to retrieve the retinal cells from the thermoresponsive substrate for further analysis as opposed to the embedded agarose substrate from which cells cannot be easily retrieved.  


With regard to the limitations of Claim 13, “wherein the predetermined initial shape of the neuronal tissue and the predetermined initial mixture of different cell types are obtained by a method comprising: developing organoid cells from stem cells; embedding the organoid cells into an environment with controllable mechanical properties; measuring the shape of the organoid cells either using optical techniques or from the impact of a mechanical interaction between the organoid cells and the environment on the environment; 
comparing the measured shape of the organoid cells with a predetermined shape; inducing tissue growth and/or deformation in predetermined regions by adjusting the mechanical properties of the environment based on the comparison between the measured shape and the predetermined shape such as to minimize a difference between the measured shape and the predetermined shape; and ending the tissue growth and/or deformation after the difference between the measured shape and the predetermined shape is below a predetermined threshold’, these are product-by-process limitations defining how the instant predetermined initial shape of the neuronal tissue and/or the predetermined initial mixture of different cell types are obtained. 

same as the predetermined initial shape of the neuronal tissue and/or the predetermined initial mixture of different cell types of the cited prior art, even if obtained by a different process.  The MPEP at 2113 I. and II. states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).

Response to Arguments

Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 

The Applicant argues that in the present invention, the influencing means are controlled and changed during the analysis and then changes in the retinal cells due to the changing influencing means are monitored by the measurement device, a feature not found in Zhong (Remarks, Pg. 7, Lines 13-21 and Pg. 8, Lines 1-14).

not to a method of operating said device/apparatus.  The Examiner notes that the structural features of the claimed apparatus are met by the combined prior art, as interpreted under means-plus-function, as discussed in the instant rejections herein. The MPEP at 2114 II. and III. states:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
It should be noted, however, that means-plus-function limitations are met by structures which are equivalent to the corresponding structures recited in the specification. In re Donaldson, 16 F.3d 1189, 1193, 29 USPQ2d 1845, 1848 (Fed. Cir. 1994).

Claims 1-4, 7-9 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhong et al. (2014), cited in the IDS, and Von Recum et al. (1998), as applied to Claims 1, 2, 3, 7, 9 and 13 above, and further in view of Meyer et al. (2011) and Holekamp et al. (2008), both cited in the IDS.

The teachings of Zhong et al. and Von Recum et al. were discussed above.




et al. or Von Recum et al. taught a measurement device, wherein the changes in electrical potential are caused by changes of cytoplasmic calcium ions in cells of the retinal tissue initiated by retinal photoreceptors and the cells comprise a calcium sensitive fluorescent dye or protein, and the read-out device is configured to measure by light-sheet microscopy, a distribution of the calcium sensitive fluorescent dye or protein within a measured part of the cells of the retinal tissue, as required by Claim 4;
or further comprising a control unit that is configured to compare the measured neuronal responses and/or the determined shape of the retinal tissue with predetermined responses and/or a predetermined shape of the retinal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means; wherein the influencing means are configured to exert physical and/or chemical influences on the neuronal retinal tissue based on the control signal, as required by Claim 8.

Meyer et al. teaches a method wherein retinal cells are grown from stem cells and comprising photoreceptors that change electric potential in response to stimulus and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential (Pg. 4, Lines 12-24);





Holekamp et al. teaches a measurement device (Pg. 663, Figs. 1A and 1C) comprising;
a measurement device comprises a computer (thus meeting the limitations of a control unit configured to compare the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means) and,
a read-out device (high-speed fluorescence light-sheet OCPI microscope/light receiver, Pg. 662, Column 1, Lines 13-16 and Pg. Pg. 663, Fig. 1A, 1C) configured to measure neuronal responses of the neuronal tissue via changes in the electric potential caused by changes in the concentration of cytoplasmic calcium generated by the neuronal cells in response to chemical stimuli (perfused urine) exerted by the immersion chamber which comprise the calcium sensitive fluorescent dye Oregon-Green BAPTA,




and additionally that OCPI microscopy permits fast imaging at high signal to noise ratios, making it well-suited for detection and quantification of neuronal activity in intact, three-dimensional tissues and its minimal photobleaching permits optical recordings to be made over long times.

Further, the technological requirements for OCPI microscopy are not prohibitive,
requiring only the microscope, a laser and CCD camera (Pg. 669, Column 1, Lines 20-
30).









date of the claimed invention to modify the measurement device (recording chamber) of
Zhong et al. and Von Recum et al. comprising retinal tissue grown from human induced pluripotent stem cells, the retinal tissue comprising photoreceptors that change electric potential in response to light stimulus incident on the photoreceptors and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential with the use of retinal cells comprising a calcium sensitive fluorescent dye suitable for detecting changes in the concentration of cytoplasmic calcium in the cells in response to light stimulus and as measured by a CCD camera as taught by Meyer et al. because this is no more than the simple substitution of one known element (retinal cells loaded with fluorescent calcium dye) for another (retinal cells) to obtain predictable results (optical measurement of cell cytoplasm calcium flux in response to stimulus).  The MPEP at 2141 C. III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results





effective filing date of the claimed invention that as Zhong et al. teaches the use of
patch-clamp to detect changes in electrical potential in retinal cells in response to light
stimulus and the Meyer et al. teaching that patch-clamp and calcium imaging with calcium sensitive fluorescent dye may be utilized in retinal cells lo detect changes in the
electrical potential of cells due to stimulus, in particular light stimulus with regard to the
use of the calcium sensitive fluorescent dye, the two methods are art-recognized
equivalent techniques of assessing the change in electrical potential in retinal cells in
response to light stimulus.  The MPEP at 2144.06 II. states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)

Motivation to make this substitution would come from the desire of the ordinary
artisan to have a visual/optical depiction of the cells calcium-mediated response to
stimulus as opposed to a graphical depiction as obtained with patch-clamping.  There
would have been a reasonable expectation of success in making this modification
because both references are drawn to the same field of endeavor, that is, a device and
method for assessing the electrochemical response of stem cell generated retinal cells
to light stimulus.

et al., Von Recum et al. and Meyer et al. comprising retinal tissue further comprising a calcium-sensitive fluorescent dye, a read-out device (CCD camera) configured to measure by microscopy a distribution of the calcium sensitive dye within part of the cells with the use of a measurement device comprises a computer (thus meeting the limitations of a control unit configured to compare the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means) and a read-out device (high-speed fluorescence light-sheet OCPI microscope/light receiver configured to measure neuronal responses of the neuronal tissue via changes in the electric potential caused by changes in the concentration of cytoplasmic calcium generated by the neuronal cells in response to a stimuli and which comprise the calcium sensitive fluorescent dye Oregon-Green BAPTA, the read-out device/OCPI microscope is configured to: measure a distribution of the calcium sensitive fluorescent dye within a measured part of the cells of the neuronal tissue, determine changes in the concentration of cytoplasmic calcium ions within the measured part of the cells from the measured distribution of the calcium sensitive fluorescent dye, and to determine the changes in the electric potential within the measured part of the cells from the determined changes in the concentration of cytoplasmic calcium ions;



analyzed OCPI microscopy of fluorescent calcium dye in neural/retinal cells) to a known
device (CCD camera microscopy of fluorescent dye in neural cells) ready for
improvement to yield predictable results (device comprising control unit/computer, read-
out means/OCPI microscope and calcium dye loaded retinal cells).  The MPEP at 2141 C. III. states:  
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification because Holekamp et
al. teaches that OCPI microscopy permits fast imaging at high signal to noise ratios,
making it well-suited for detection and quantification of neuronal activity in intact, three-
dimensional tissues and its minimal photobleaching permits optical recordings to be
made over long times.  Further, the technological requirements for OCPI microscopy
are not prohibitive, requiring only the microscope, a laser and CCD camera, such as
taught by Meyer et al. above.  


.

Response to Arguments

Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 

The Applicant argues that neither Zhong, Meyer or Holekamp suggest or teach measuring changing neuronal responses in response to the additional external influences which are controllable and change after interaction with the retinal tissue (Remarks, Pg. 8, Lines 21-23 and Pg. 9, Lines 1-21).

This is not found to be persuasive for the following reasons, the Examiner notes that the instant invention is drawn to a device/apparatus and not to a method of operating said device/apparatus.  The Examiner notes that all of the structural features of the claimed apparatus are met by the combined prior art, as interpreted under means-plus-function as discussed in the instant rejections herein. 





"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
It should be noted, however, that means-plus-function limitations are met by structures which are equivalent to the corresponding structures recited in the specification. In re Donaldson, 16 F.3d 1189, 1193, 29 USPQ2d 1845, 1848 (Fed. Cir. 1994).

Thus, the claimed device is found to be obvious over the combined cited prior art.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/08/2021